DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/23/2022.
Currently claims 1-25 are pending in the application.
Election/Restrictions
Applicant's election of Species H, embodiment of Fig. 14, claims 1-25 with traverse, in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground that the criteria for determining whether various species are restrictable is not established. The examiner already stated the reason for the restriction requirements in the office action of 03/21/2022. The various embodiments of the inventions are different in terms of design of the light emitting and the light receiving devices. The embodiments included in Species restrictions have different combination of layers. Adding a layer or removing a layer in the manufacturing process flow is not trivial. A lot of changes in the manufacturing process are required to make for each difference. Once a layer is removed from a device, one can no longer add it for the same device. Therefore, it is “mutually exclusive” for that device. 
Each embodiment is a different device. The examiner is required to make a rigorous search strategy and implementation of that search strategy to find each device in several different platforms available to the examination system. As such, it would be a serious search burden for the examiner.
However, after further review of the claim set, the examiner decided to withdraw the restriction requirements of 03/21/2022. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Excessive IDS References
Applicant has submitted IDS with 97 references for this Examiner's consideration.
In the limited time allotted by the PTO for review of the IDS, Applicant is advised it should not be presumed this Examiner has carefully reviewed each and every reference submitted or that a reference has inadvertently been overlooked. Applicant is reminded that per MPEP 2004, it is desirable to avoid the submission of long lists of documents if it can be avoided and that if a long list is submitted, Applicant is encouraged to highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance.  Applicant is also encouraged to submit a concise statement of the relevance of each reference in the IDS(s).

Claim Objections
Claims 1, 3-4 and 17-19 are objected to because of the following informalities:  
Regarding claim 1, in the limitation of the claim, “…wherein the first compound has a property of accepting electrons from the second compound, - 3 -Application Serial No. 16/914,530 Attorney Docket No. 0756-11965 wherein the second compound has a HOMO level higher than or equal to -5.7 eV and lower than or equal to -5.4 eV, wherein the electron-transport material has a HOMO level higher than or equal to -6.0 eV…”, the underlined word “HOMO” should be replaced by “Highest Occupied Molecular Orbital (HOMO)”.
Regarding claim 3, in the limitation of the claim, “The display unit according to claim 1, wherein the light-receiving device further comprises the hole-injection layer over the first pixel electrode and the second pixel electrode …”, the underlined words should be removed. The second pixel electrode is not part of the light-receiving device.
Regarding claim 4, in the limitation of the claim, “The display unit according to claim 1, wherein the light-receiving device further comprises the electron-transport layer over the first pixel electrode and the second pixel electrode …”, the underlined words should be removed. The second pixel electrode is not part of the light-receiving device.
Regarding claim 17, in the limitation of the claim, “…wherein the electron-transport material has a HOMO level higher than or equal to -6.0 eV…”, the underlined word “HOMO” should be replaced by “Highest Occupied Molecular Orbital (HOMO)”.
Regarding claim 18, in the limitation of the claim, “…wherein the second compound has a HOMO level higher than or equal to -5.7 eV and lower than or equal to -5.4eV”, the underlined word “HOMO” should be replaced by “Highest Occupied Molecular Orbital (HOMO)”.
Regarding claim 19, in the limitation of the claim, “The display unit according to claim 15, wherein the light-receiving device further comprises the electron-transport layer over the first pixel electrode and the second pixel electrode …”, the underlined words should be removed. The second pixel electrode is not part of the light-receiving device.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0252223 A1 (Toyoda) and further in view of US 2017/0141337 A1 (Hamade) and US 2015/0014651 A1 (Choi).
Regarding claim 1, Toyoda discloses, a display unit comprising: 

    PNG
    media_image1.png
    384
    641
    media_image1.png
    Greyscale

a light-receiving device (309; light receiving element; Fig. 20; [0074]) comprising: 
a first pixel electrode (AD; anode in element 309); 
an active layer (HIL/HTL/ETL/EIL; Fig. 20; [0074] – [0075]) comprising a first organic compound (part of organic thin film element); and 
a common electrode (CD; cathode) over the first pixel electrode (AD in 309) (Fig. 20; [0074] – [0075]); and 
a light-emitting device (308; light emitting/receiving element; Fig. 20; [0074]) comprising: 
a second pixel electrode (AD; anode in element 308); 
a hole-injection layer (HIL) over the second pixel electrode (AD in 308), 
a light-emitting layer (EML; organic light emitting layer; Fig. 20; [0075]) over the second pixel electrode (AD in 308), the light-emitting layer (EML) comprising a second organic compound (since this layer is a single layer and the layer defined as active layer in 309 is a combination of layers, thus it is a different organic layer); 
an electron-transport layer (ETL) over the second pixel electrode (AD in 308), and 
the common electrode (CD) over the second pixel electrode (AD in 308), the hole-injection layer (HIL), the light-emitting layer (EML) and the electron-transport layer (ETL) (Fig. 20; [0075]), 
wherein the common electrode (CD), the active layer (HIL/HTL/ETL/EIL) and the first pixel electrode (AD in 309) overlap one another (Fig. 20; [0075]), 
wherein the common electrode (CD), the light-emitting layer (EML) and the second pixel electrode (AD in 308) overlap one another (Fig. 20; [0075]), 
wherein the hole-injection layer (HIL) is in contact with one of the second pixel electrode (AD in 308; Fig. 20; [0075]) and the common electrode, 
But Toyoda fails to teach explicitly, the hole-injection layer comprising a first compound and a second compound;
wherein the first compound has a property of accepting electrons from the second compound, - 3 -Application Serial No. 16/914,530 Attorney Docket No. 0756-11965 
wherein the second compound has a HOMO level higher than or equal to -5.7 eV and lower than or equal to -5.4 eV, 
the electron-transport layer comprising an electron-transport material, wherein the electron-transport material has a HOMO level higher than or equal to -6.0 eV, and 
wherein the electron-transport material has an electron mobility higher than or equal to 1 x 10-7 cm2/Vs and lower than or equal to 5 x 10-5 cm2/Vs when a square root of electric field strength is 600 (V/cm)1/2.  
However, in analogous art, Hamade discloses, the hole-injection layer (4; hole-injection layer; Fig. 1; [0057] – [0059]) comprising a first compound (compound for hole injection, an amine-based compound such as a benzidine derivative) and a second compound (different compound for hole transport, may be separately provided between the hole injection layer 4 and the light-emitting layer 5) (Fig. 1; [0057] – [0059]);

    PNG
    media_image2.png
    506
    412
    media_image2.png
    Greyscale

wherein the first compound (hole injection compound) has a property of accepting electrons from the second compound (compound for hole transport) (Fig. 1; [0057] – [0059]), - 3 -Application Serial No. 16/914,530 Attorney Docket No. 0756-11965
Note: It is well within the purview of a person with ordinary skill in the art to recognize that a compound that injects holes to a different layer, in return, accepts electrons from the same layer. Therefore, it can be deduced that the first compound has a property of accepting electrons from the second compound.
wherein the second compound has a HOMO level higher than or equal to -5.7 eV and lower than or equal to -5.4 eV ([0061]), 
Note: The examiner interpreted the claim limitation as second compound having HOMO level between -5.4eV and -5.7eV. Hamade teaches in para. [0061] that HOMO level of hole injection layer between 4.7eV and 5.6eV. Considering comparable HOMO level for both first and second compound of hole-injection layer and absolute value of the claimed range, the claimed range of 5.4eV to 5.7eV overlaps the range of 4.7eV to 5.6eV taught by Hamade. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
the electron-transport layer (6a/6b; electron-transport layer; Fig. 1; [0120]) comprising an electron-transport material (second anthracene-based material; [0120]), 
wherein the electron-transport material (second anthracene-based material) has a HOMO level higher than or equal to -6.0 eV ([0122] – [0123]), and 
Note: Hamade teaches in para. [0122] that HOMO level of electron-transport material is preferably 5.5 eV or more and 6.0 eV or less. Considering absolute value of the claimed range, the claimed range of 6eV overlaps the range of 5.5 eV or more and 6.0 eV or less taught by Hamade. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Toyoda and Hamade before him/her, to modify the teachings of a display unit with both light-emitting and light-receiving devices as taught by Toyoda and to include the teachings of some material properties of hole and electron transport layers as taught by Hamade since these material properties are important in designing a highly reliable display unit having a function of sensing light. Absent this important teaching in Toyoda, a person with ordinary skill in the art would be motivated to reach out to Hamade while forming the display unit of Toyoda. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Toyoda and Hamade fails to teach explicitly, wherein the electron-transport material has an electron mobility higher than or equal to 1 x 10-7 cm2/Vs and lower than or equal to 5 x 10-5 cm2/Vs when a square root of electric field strength is 600 (V/cm)1/2.  
However, in analogous art, Choi discloses, wherein the electron-transport material has an electron mobility higher than or equal to 1 x 10-7 cm2/Vs and lower than or equal to 5 x 10-5 cm2/Vs when a square root of an electric field strength is 600 (V/cm)1/2 ([0075]).  Choi teaches in para. [0075] that the electron mobility of a material including an anthracene derivative and/or a pyrene derivative is at or less than 10-6 cm2/Vs in an electric field of 800 to 1000 V/cm. The value of electron mobility of 10-6 cm2/Vs taught by Choi overlaps the claimed range of higher than or equal to 1 x 10-7 cm2/Vs and lower than or equal to 5 x 10-5 cm2/Vs. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Note: The examiner notes that electron mobility of electron transport material anthracene is a material property. Therefore, it is not inventive. A person with ordinary skill in the art would measure the same electron mobility for electron transport material anthracene at the stated condition of the claim. Thus, it is considered that the claim limitation is taught by prior art Choi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Toyoda, Hamade and Choi before him/her, to modify the teachings of a display unit with anthracene used as electron transport material as taught by the combination of Toyoda and Hamade and to include the teachings of electron mobility property of anthracene as taught by Choi since the mobility of electron transport layer is very important in designing a highly reliable display unit having a function of sensing light. Absent this important teaching in Toyoda, a person with ordinary skill in the art would be motivated to reach out to Choi while forming the display unit of Toyoda. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Toyoda discloses, the display unit according to claim 1, wherein the one of the second pixel electrode (AD in 309; Fig. 20; [0074] – [0075]) and the common electrode is an anode.  

Regarding claim 3, Toyoda discloses, the display unit according to claim 1, wherein the light-receiving device (309) further comprises the hole-injection layer (HIL) over the first pixel electrode (AD) and the second pixel electrode (AD), 
wherein the hole-injection layer (HIL) and the active layer (HIL/HTL/ETL/EIL) overlap each other, and wherein the hole-injection layer (HIL) and the light-emitting layer (EML) overlap each other (Fig. 20; [0074] – [0075]).  

    PNG
    media_image1.png
    384
    641
    media_image1.png
    Greyscale

Regarding claim 4, Toyoda discloses, the display unit according to claim 1, wherein the light-receiving device (309) further comprises the electron-transport layer (ETL) over the first pixel electrode (AD) and the second pixel electrode, and wherein the electron-transport layer comprises a portion overlapping with the active layer and a portion overlapping with the light-emitting layer (Fig. 20; [0074] – [0075]).  

Regarding claim 5, Toyoda discloses, the display unit according to claim 1, wherein the light-receiving device (309) and the light-emitting device (308) further comprise a common layer (HIL, this layer can be a common layer), 
wherein the common layer (HIL) is positioned over the first pixel electrode (AD in 309) and the second pixel electrode (AD in 308), and 
wherein the common layer (HIL) comprises a portion overlapping with the active layer (HIL/HTL/ETL/EIL) and a portion overlapping with the light-emitting layer (EML) (Fig. 20; [0074] – [0075]).  

Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, Hamade and Choi as applied to claim 1 and further in view of US 2016/0093678 A1 (Seo).
Regarding claim 6, the combination of Toyoda, Hamade and Choi fails to teach explicitly, the display unit according to claim 1, wherein the light-emitting device emits blue light.  
However, in analogous art, Seo discloses, the display unit according to claim 1, wherein the light-emitting device (100) emits blue light (Fig. 1B; [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Toyoda, Hamade, Choi and Seo before him/her, to modify the teachings of a display unit with a light emitting device as taught by Toyoda and to include the teachings of a light-emitting device emitting blue light as taught by Seo since blue light is one of the three fundamental colors that a light emitting device emit. Absent this important teaching in Toyoda, a person with ordinary skill in the art would be motivated to reach out to Seo while forming the display unit of Toyoda. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 13, Toyoda discloses, a display module comprising: the display unit according to claim 1 (see rejection of claim 1); 
But the combination of Toyoda, Hamade and Choi fails to teach explicitly, the display module comprising: one of a connector and an integrated circuit.  
However, in analogous art, Seo discloses, the display module comprising: one of a connector and an integrated circuit ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Toyoda, Hamade, Choi and Seo before him/her, to modify the teachings of a display unit with a light emitting device and a light receiving device as taught by Toyoda and to include the teachings of an integrated circuit being directly mounted on a light-emitting element as taught by Seo since assembling an integrated circuit and a light emitting device provides a compact design for an standalone LED device. Absent this important teaching in Toyoda, a person with ordinary skill in the art would be motivated to reach out to Seo while forming the display unit of Toyoda. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 14, the combination of Toyoda, Hamade, Choi and Seo teaches, an electronic device comprising: the display module according to claim 13 (see the rejection of claims 1 and 13); and at least one of an antenna, a battery, a housing, a camera, a speaker, a microphone and an operation button ([0193]; Seo Reference).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, Hamade and Choi as applied to claim 1 and further in view of US 2008/0203893 A1 (Sakai).
Regarding claim 7, the combination of Toyoda, Hamade and Choi fails to teach explicitly, the display unit according to claim 1, wherein the light-emitting device is a fluorescent device.
However, in analogous art, Sakai discloses, the display unit according to claim 1, wherein the light-emitting device is a fluorescent device ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Toyoda, Hamade, Choi and Sakai before him/her, to modify the teachings of a display unit with a light emitting device as taught by Toyoda and to include the teachings of a light-emitting device being a fluorescent device as taught by Sakai since light-emitting device is excellent in a fluorescent panel. It is superior in luminance, a resistance to luminance degradation, and a chromaticity retaining rate to conventional fluorescent panels. This fluorescent panel can be applied for a backlight of a liquid crystal display device ([0072]). Absent this important teaching in Toyoda, a person with ordinary skill in the art would be motivated to reach out to Sakai while forming the display unit of Toyoda. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 8, the closest prior art, US 2008/0252223 A1 (Toyoda), in combination with US 2017/0141337 A1 (Hamade), US 2015/0014651 A1 (Choi), US 2016/0093678 A1 (Seo) and US 2008/0203893 A1 (Sakai), fails to disclose, “the display unit according to claim 1, further comprising: a substrate; a resin layer between the substrate and the common electrode; and a light-blocking layer between the resin layer and the common electrode, wherein the resin layer comprises an opening overlapping with the light-receiving device, and wherein the resin layer and the light-emitting device overlap each other”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 9 and 12 are objected to due to their dependence on objected base claim 8.
Regarding claim 10, the closest prior art, US 2008/0252223 A1 (Toyoda), in combination with US 2017/0141337 A1 (Hamade), US 2015/0014651 A1 (Choi), US 2016/0093678 A1 (Seo) and US 2008/0203893 A1 (Sakai), fails to disclose, “the display unit according to claim 1, further comprising: a substrate; a resin layer between the substrate and the common electrode; and a light-blocking layer between the resin layer and the common electrode, wherein the resin layer and the light-blocking layer are positioned between the common electrode and the substrate, wherein the resin layer has an island shape, wherein the resin layer and the light-emitting device overlap each other, and wherein at least part of incident light passing through the substrate is configured to enter the light-receiving device without passing through the resin layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 11 is objected to due to its dependence on objected base claim 10.

Claims 15-25 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Independent claim 15 is allowable because the closest prior art US Patent Pub # US 2008/0252223 A1 to Toyoda teaches, a display unit comprising: 

    PNG
    media_image1.png
    384
    641
    media_image1.png
    Greyscale

a light-receiving device (309; light receiving element; Fig. 20; [0074]) comprising: 
a first pixel electrode (AD; anode in element 309); 
an active layer (HIL/HTL/ETL/EIL; Fig. 20; [0074] – [0075]) comprising a first organic compound (part of organic thin film element); and 
a common electrode (CD; cathode) over the first pixel electrode (AD in 309) (Fig. 20; [0074] – [0075]); and 
a light-emitting device (308; light emitting/receiving element; Fig. 20; [0074]) comprising: 
a second pixel electrode (AD; anode in element 308); 
a light-emitting layer (EML; organic light emitting layer; Fig. 20; [0075]) over the second pixel electrode (AD in 308), the light-emitting layer (EML) comprising a second organic compound (since this layer is a single layer and the layer defined as active layer in 309 is a combination of layers, thus it is a different organic layer);  - 6 -Application Serial No. 16/914,530 Attorney Docket No. 0756-11965 
an electron-transport layer (ETL) over the second pixel electrode (AD in 308), and 
the common electrode (CD) over the second pixel electrode (AD in 308), the light-emitting layer (EML) and the electron-transport layer (ETL) (Fig. 20; [0075]), 
wherein the second organic compound (material of organic light emitting layer) is different (since this layer is a single layer and the layer defined as active layer in 309 is a combination of layers, thus it is a different organic layer) from the first organic compound (part of active layer in 309, made of organic thin film element) (Fig. 20; [0075]), 
wherein the common electrode (CD), the active layer (HIL/HTL/ETL/EIL) and the first pixel electrode (AD in 309) overlap one another (Fig. 20; [0075]), 
wherein the common electrode (CD), the light-emitting layer (EML) and the second pixel electrode (AD in 308) overlap one another (Fig. 20; [0075]), 
Furthermore, US Patent Pub # US 2017/0141337 A1 to Hamade teaches, wherein the electron-transport layer (6; electron transport layer; Fig. 1; [0092] – [0098]) comprises a first region (6b; first electron transport layer) and a second region (6a; second electron transport layer) (Fig. 1; [0092] – [0098]), 

    PNG
    media_image2.png
    506
    412
    media_image2.png
    Greyscale

However, neither Toyoda nor any cited prior art, appear to explicitly disclose, in context, wherein each of the first region and the second region comprises an electron-transport material and a first substance, wherein the first region has a different concentration of the first substance from the second region, and wherein the first substance is one of a metal, a metallic salt, a metal oxide and an organometallic complex.  
Specifically, the aforementioned ‘wherein each of the first region and the second region comprises an electron-transport material and a first substance, wherein the first region has a different concentration of the first substance from the second region, and wherein the first substance is one of a metal, a metallic salt, a metal oxide and an organometallic complex,’ is material to the inventive concept of the application at hand to provide a multifunctional display unit with high display quality and high light sensitivity. 
Dependent claims 16-25 depend, directly or indirectly, on allowable independent claim 15. Therefore, claims 16-25 are also allowable.



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0065815 A1 (Park) - An organic electronic device is disclosed including a flexible substrate configured to include a first region and a second region which are laterally spaced apart from each other. An organic light-emitting diode disposed in the first region of the flexible substrate, and a photodetector disposed in the second region of the flexible substrate, wherein the organic light-emitting diode and the photodetector are disposed on the same plane.
2. US 2014/0350366 A1 (Akiyama) - A photoelectric conversion device is disclosed including a substrate having opaque interconnection layers, an insulating film formed on the substrate, and having a plurality of openings, light-emitting elements formed of the openings, each light-emitting element having an upper electrode layer, and light-receiving elements formed of the openings, each light-receiving element having an upper electrode layer, wherein a semiconductor material is different in the light-emitting element and the light-receiving element, the upper electrode layer both of the light-emitting element and the light-receiving element are formed as common electrodes, and each interconnection layer is formed on a region outside a region specified by the opening.
3. US 2005/0142379 A1 (Juni) - An organic electroluminescence device is disclosed including an organic layer comprising an emissive layer, a pair of electrodes comprising an anode and a cathode, and sandwiching the organic layer, wherein at least one of the electrodes is transparent. A transparent layer provided adjacent to a light extracting surface of the transparent electrode and a region substantially disturbing reflection and retraction angle of light provided adjacent to a light extracting surface of the transparent layer or in an interior of the transparent layer. The transparent layer has a refractive index substantially equal to or more than the refractive index of the emissive layer.
4. US 2013/0134408 A1 (Yamazaki) - A light emitting element is disclosed including a first electrode, a first composite layer, a second composite layer, a light emitting layer, an electron transporting layer, an electron injecting layer, and a second electrode, which are stacked over the first electrode. The first composite layer and the second composite layer each include metal oxide and an organic compound. A concentration of metal oxide in the first composite layer is higher than a concentration of metal oxide in the second composite layer, whereby a light emitting element with a low driving voltage can be obtained. Further, the composite layer is not limited to a two-layer structure. A multi-layer structure can be employed. However, a concentration of metal oxide in the composite layer is gradually higher from the light emitting layer to first electrode side.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/31/2022